DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33, line 9, recites “the mounded states” which is grammatically incorrect and should be changed to --the mounted states--.
Claim 33, line 11, recites “the mounded states” which is grammatically incorrect and should be changed to --the mounted states--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21, 23-28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 2, recites “a bead” which is indefinite because it is unclear what the difference is between the bead from claim 20 and the one or more beads from claim 33.  Is the bead from claim 20 a part of the one or more beads from claim 33?
Claim 20, line 2, recites “a bead rail” which is indefinite because it is unclear what the difference is between the bead rail from claim 20 and the bead rail from claim 33.  Is the bead rail from claim 20 the same structural element as the bead rail from claim 33?

Claim 21, line 2, recites “a bead” which is indefinite because it is unclear what the difference is between the bead from claim 21 and the one or more beads from claim 33.  Is the bead from claim 21 a part of the one or more beads from claim 33?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 23, 24, 26, 28, and 30-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta (US 2004/0187989 A1) in view of Vanska et al. (US 9,823,696 B2).
Regarding claim 33, D’Andreta discloses a robot protecting jacket (20) for protecting a coating robot (22) having a first robot part (a bottom part of the robot) and a second robot part (an upper part of the robot), the robot protecting jacket comprising:
a first portion (32) that, in a mounted state, encloses the first robot part; and
a second portion (26) that, in a mounted state, encloses the second robot part.
D’Andreta does not disclose a beaded connection having a bead rail and one or more beads, the bead rail attached to one of the first portion or the second portion and the one or more beads attached to the other of the first portion or the second portion;

wherein the one or more beads are disengaged from the bead rail when at least one of the first portion and the second portion are not in the mounded states.
Vanska et al. teaches a beaded connection (7, 4, 41) having a bead rail (4) and one or more beads (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket of D’Andreta to have a beaded connection having a bead rail and one or more beads, as taught by Vanska et al., for the purpose of a connection that allows the first and second portions to move relative to one another while still constraining the first portion and the second portion together.  Once D’Andreta is modified by Vanska et al., the bed rail would be attached to one of the first portion or the second portion and the one or more beads would be attached to the other of the first portion or the second portion, the one or more beads would be latched with the bead rail when the first portion and the second portion are in the mounded states, and the one or more beads would be disengaged from the bead rail when at least one of the first portion and the second portion are not in the mounded states.
Regarding claim 18, D’Andreta in view of Vanska et al. discloses that the beaded connections is **[adapted for fastening the robot protecting jacket to the coating robot]** (Furthermore, it has been held that the recitation that an element is “adapted for” a function is not a positive limitation but only requires the ability to so perform.  Claim scope is not limited by claim language that suggests or makes optional but does not 
Regarding claim 19, D’Andreta in view of Vanska et al. discloses that the bead rail and the one or more beads are elongate (the bead and the bead rail have a length thus they are viewed as elongated; Vanska et al.) and run parallel to each other (4 and 6 of Vanska et al. are parallel to each other thus the bead and bead rail of Vanska et al. meet the claim limitation).
Regarding claim 20, D’Andreta in view of Vanska et al. discloses that the beaded connection has a bead (7) and a bead rail (4).
D’Andreta in view of Vanska et al. does not disclose that the bead is on the robot protecting jacket and the bead rail is on the coating robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot projecting jacket to have the bead and to have the coating robot have the bead rail on it because when there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex Inc., 127 S.Ct. 1742 (2007).  The bead can only be placed on two parts, and the bead rail can only be placed on two parts therefore there are only two options.
Regarding claim 21, D’Andreta in view of Vanska et al. discloses that the beaded connection has a bead (7) and a bead rail (4).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot projecting jacket to have the bead and to have the coating robot have the bead rail on it because when there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex Inc., 127 S.Ct. 1742 (2007). The bead can only be placed on two parts, and the bead rail can only be placed on two parts therefore there are only two options.
Regarding claim 23, D’Andreta in view of Vanska et al. discloses that the first portion of the robot protecting jacket is adapted to the form of a robot base (the bottom of the robot) of the coating robot.
Regarding claim 24, D’Andreta in view of Vanska et al. discloses that the second portion of the robot protecting jacket is adapted to the form of one of a rotatable robot member and a proximal robot arm of the coating robot.
Regarding claim 26, D’Andreta discloses that the robot protecting jacket consists of a flexible material (clot is viewed as a flexible material) and has a flexible form.
Regarding claim 28, D’Andreta in view of Vanska et al. discloses that the beaded connection **[can be disengaged and latched manually and without a tool]**.

Regarding claim 31, D’Andreta discloses a connecting element (the element that connects 26 to 28) for form-fittingly fastening the robot protecting jacket.
D’Andreta does not disclose that the connecting element is part of the beaded connection.
Vanska et al. teaches a connection means that utilizes a beaded connection (7, 4, 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second portions of D’Andreta to be at least one beaded connection, as taught by Vanska et al., for the purpose of a connection that allows the first and second portions to move relative to one another while still constraining the first portion and the second portion together.
Regarding claim 32, D’Andreta in view of Vanska et al. discloses all of the claim limitations, see above, but does not disclose that the closable opening in the robot protecting jacket includes at least one of a zip fastener, a beaded connection, a press stud, or a hook-and-loop fastener.
Vanska et al. teaches a connection means that utilizes a beaded connection (7, 4, 41).
.
Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta (US 2004/0187989 A1) in view of Vanska et al. (US 9,823,696 B2) as applied to claim 33 above, and further in view of Morrison et al. (US 4,904,514).
Regarding claim 25, D’Andreta in view of Vanska et al. discloses all of the claim limitations, see above, but does not explicitly disclose that the robot protecting jacket is impermeable to paint.
Morrison et al. teaches a robot covering that is impermeable to liquid (see the Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket of D’Andreta in view of Vanska et al. to be impermeable to liquid, as taught by Morrison et al., for the purpose of preventing paint from contacting the robot thus reducing the aesthetic of the robot and/or potentially damaging the robot.
Claim 27, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta (US 2004/0187989 A1) in view of Vanska et al. (US 9,823,696 B2) as applied to claim 33 above, and further in view of Sakakibara et al. (US 8,261,689 B2).
Regarding claim 27, D’Andreta in view of Vanska et al. discloses all of the claim limitations, see above, but does not explicitly disclose that that the robot protecting jacket consists of an electrically insulating material.
Sakakibara et al. teaches an electrically insulating material (Column 5 / Lines 56-67) of a cover (20) for a robot (R).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the jacket of D’Andreta in view of Vanska et al. to be an electrically insulating material, as taught by Sakakibara et al., for the purpose of providing a material that will not transfer interfere with a coating process and protects any electronics of the robot.
**The above statements in brackets are instances of intended use and functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does, see MPEP 2114. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.

The limitation in claim 33 only requires that the bead rail and the one or more beads are disengaged with each other in an unassembled state.  The beaded connection of Vanska meets this claim limitation in a state before the bead rail and the one or more beads are fitted together.
The Applicant argued on Page 7 of the Remarks that “Additionally, modification of D’Andreta with the teachings Vanska would not have been obvious. D’Andreta and Vanska are in different fields of endeavor - robot covers for the former and flexible support apparatus for electronics for the latter. The structure of Vanska, used in an electronics device (smart phone, tablet, or the like) to permit a limited amount of flex and/or twist, would not be pertinent to the problem faced by the present inventors, namely, how to enable easy replacement of individual portions of a robot protecting jacket.”
In response to applicant's argument that Vanska et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vanska et al. is pertinent to Applicant’s problem and solution of connection two elements together through a connection that requires a force-fitting.
The Applicant argued on Page 7 of the Remarks that “The broadest reasonable interpretation of this recitation, based on a plain and ordinary meaning and in light of the Specification, is that the closable openings are closable to cover the coating robot and openable so that maintenance work can be carried out -i.e., without requiring extraneous effort to sew and unsew panel from each other. See paras. [0052-54]. In other words, panels that are merely sewn together do not fall with the broadest reasonable interpretation of the “a closable opening.””
A closable opening is any opening that is capable of being closed.  The Applicant appears to be arguing for an opening formed in either the first or second portions of the robot protecting jacket, but that limitation is not what is claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656